GOF SA11 09/16 SUPPLEMENT DATED September 28, 2016 TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS Franklin Alternative Strategies Funds Franklin K2 Global Macro Opportunities Fund Franklin Custodian Funds Franklin DynaTech Fund Franklin Focused Growth Fund Franklin Growth Fund Franklin Income Fund Franklin Utilities Fund Franklin Fund Allocator Series Franklin Conservative Allocation Fund Franklin Corefolio Allocation Fund Franklin Founding Funds Allocation Fund Franklin Growth Allocation Fund Franklin Moderate Allocation Fund Franklin LifeSmart TM Retirement Income Fund Franklin LifeSmart TM 2020 Retirement Target Fund Franklin LifeSmart TM 2025 Retirement Target Fund Franklin LifeSmart TM 2030 Retirement Target Fund Franklin LifeSmart TM 2035 Retirement Target Fund Franklin LifeSmart TM 2040 Retirement Target Fund Franklin LifeSmart TM 2045 Retirement Target Fund Franklin LifeSmart TM 2050 Retirement Target Fund Franklin LifeSmart TM 2055 Retirement Target Fund Franklin Global Trust Franklin Global Listed Infrastructure Fund Franklin Global Real Estate Fund Franklin International Growth Fund Franklin International Small Cap Growth Fund Franklin Emerging Market Debt Opportunities Fund Franklin Gold and Precious Metals Fund Franklin Investors Securities Trust Franklin Balanced Fund Franklin Convertible Securities Fund Franklin Equity Income Fund Franklin Floating Rate Daily Access Fund Franklin Low Duration Total Return Fund Franklin Real Return Fund Franklin Total Return Fund Franklin Managed Trust Franklin Rising Dividends Fund Franklin Mutual Series Funds Franklin Mutual Beacon Fund Franklin Mutual European Fund Franklin Mutual Financial Services Fund Franklin Mutual Global Discovery Fund Franklin Mutual International Fund Franklin Mutual Quest Fund Franklin Mutual Shares Fund Franklin Strategic Mortgage Portfolio Franklin Templeton ETF Trust Franklin LibertyQ Emerging Markets ETF Franklin LibertyQ Global Dividend ETF Franklin LibertyQ Global Equity ETF Franklin LibertyQ International Equity Hedged ETF Franklin Templeton Global Trust Templeton Global Currency Fund Franklin Templeton International Trust Franklin India Growth Fund Franklin Value Investors Trust Franklin Balance Sheet Investment Fund Franklin MicroCap Value Fund Franklin MidCap Value Fund Franklin Small Cap Value Fund Templeton China World Fund Templeton Developing Markets Trust Templeton Funds Templeton Foreign Fund Templeton World Fund Templeton Global Investment Trust Templeton Dynamic Equity Fund Templeton Emerging Markets Balanced Fund Templeton Emerging Markets Small Cap Fund Templeton Foreign Smaller Companies Fund Templeton Frontier Markets Fund Templeton Global Balanced Fund Templeton Global Opportunities Trust Templeton Global Smaller Companies Fund Templeton Growth Fund, Inc. Templeton Income Trust Templeton Emerging Markets Bond Fund Templeton Global Bond Fund Templeton Global Total Return Fund Templeton International Bond Fund Templeton Institutional Funds Emerging Markets Series International Equity Series Foreign Smaller Companies Series Global Equity Series The Statement of Additional Information is amended as follows: I. For all funds (excluding the Franklin Focused Growth Fund, Franklin Conservative Allocation Fund, Franklin Corefolio Allocation Fund, Franklin Founding Funds Allocation Fund, Franklin Growth Allocation Fund, Franklin Moderate Allocation Fund, Franklin LifeSmartTM Retirement Income Fund, Franklin LifeSmartTM 2020 Retirement Target Fund, Franklin LifeSmartTM 2025 Retirement Target Fund, Franklin LifeSmartTM 2030 Retirement Target Fund, Franklin LifeSmartTM 2035 Retirement Target Fund, Franklin LifeSmartTM 2040 Retirement Target Fund, Franklin LifeSmartTM 2045 Retirement Target Fund, Franklin LifeSmartTM 2050 Retirement Target Fund, Franklin LifeSmartTM 2055 Retirement Target Fund, Franklin Emerging Market Debt Opportunities Fund, Franklin Strategic Mortgage Portfolio, Templeton Global Currency Fund, Franklin India Growth Fund and Templeton China World Fund), the “Goals, Strategies and Risks – Foreign securities” section is revised to add the following after the seventh paragraph: On June 23, 2016, the United Kingdom voted via referendum to leave the European Union (EU), which immediately led to significant market volatility around the world, as well as political, economic, and legal uncertainty. It is generally expected that the United Kingdom’s exit from the EU will take place within two years after the United Kingdom formally notifies the European Council of its intention to withdraw, but there is still considerable uncertainty relating to the potential consequences and timeframe for the exit. The consequences and timeframe of the exit; how the negotiations for the withdrawal and new trade agreements will be conducted; and whether the United Kingdom’s exit will increase the likelihood of other countries also departing the EU, may increase market volatility across the global economy.
